Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 1 of 12 PageID# 2595




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


  CENTER FOR WORKPLACE COMPLIANCE
  (f/k/a EQUAL EMPLOYMENT ADVISORY
  COUNCIL),
  Plaintiff and Counterclaim Defendant,

  v.                                                           Case No. 1:20-cv-01387-AJT-JFA

  LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
  THERESA GOKTURK (a/k/a CHRIS GOKTURK),
  and DOE DEFENDANTS 1-10, INCLUSIVE,

  Defendants and Counterclaimants.


                             STIPULATED PROTECTIVE ORDER

        Upon consideration of the stipulation of the parties, as evidenced by the endorsements of

 counsel below, and it appearing that during discovery the parties will be exchanging confidential

 and competitively sensitive business information or other private and confidential information, and

 it otherwise appearing proper to do so, it is for good cause hereby

        ORDERED that the discovery in this action, whether the information or documents are

 produced by, or elicited from, parties or nonparties, shall be governed by the following terms:

        1.      Discovery Materials: This Protective Order applies to all interrogatory answers,

 responses to requests for admission, documents and data produced (whether produced by parties

 or nonparties), expert reports, deposition transcripts (whether the testimony of party or nonparty

 witnesses), and deposition exhibits, all of which are hereafter referred to as “Discovery Materials.”

        2.      Requirement of Restraint and Care in Designating: Each party or non-party that

 designates information or items for protection under this Order must take care to limit any such

 designation to specific documents or other material that qualify under the appropriate standards.
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 2 of 12 PageID# 2596




 Subject to the meet and confer obligations in Section 7, designations that have been shown to be

 inappropriate may expose the designating party to sanctions in accordance with Federal Rule of

 Civil Procedure 37(b).

         If a designating party learns that information or items it designated for protection do not

 qualify for protection at all, or do not qualify for Highly Confidential treatment as initially asserted,

 the designating party will take steps to address the issue including meeting and conferring with the

 other parties.

         3.       Use Restriction: Discovery Materials designated “Confidential” or “Highly

 Confidential” by any party or nonparty shall be used only for purposes of this action.

         4.       “Confidential” Designation: If a party or nonparty contends that certain Discovery

 Material it produces should be disclosed and used in this action on a limited basis because it is

 competitively sensitive, confidential, or for some other good cause under Rule 26(c), then that

 party or nonparty may designate that material as “Confidential” (“Confidential Material”).

         Confidential Material shall be maintained in confidence by the recipient and shall not be

 given, shown, made available, or communicated in any way to anyone other than the following

 persons:

         (a) attorneys of record in this action and their staff;

         (b) attorneys in the Office of the General Counsel and their staff who have first signed a

 Confidentiality Agreement in the form attached as Exhibit A;

         (c) experts retained or specially employed for the purposes of this action who have first

 signed a Confidentiality Agreement in the form attached as Exhibit A;

         (d) court reporters;

         (e) the Court and its personnel;



                                                    2
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 3 of 12 PageID# 2597




        (f) the author or creator of the information;

        (g) any person identified on the face of the document as having received the document or

 information and/or a pre-litigation recipient of the document;

        (h) the parties and their officers, directors, and employees whose assistance is reasonably

 necessary to assist counsel in this action, and who have first signed a Confidentiality Agreement

 in the form attached as Exhibit A; and

        (i) independent support services, including legal interpreters, computer imaging services,

 jury consultants, and demonstrative exhibit services and who have first signed a Confidentiality

 Agreement in the form attached as Exhibit A.

        5.      “Highly Confidential” Designation: If a party or nonparty contends that any

 Discovery Material should be disclosed and used in this action on a very limited basis because it

 is extremely competitively sensitive, highly confidential, or for some other extraordinary good

 cause within the meaning of Rule 26(c), then that party or nonparty may designate that material as

 “Highly Confidential” or a similar designation (“Highly Confidential Material”). The “Highly

 Confidential” designation should be reserved for extremely sensitive information that constitutes

 or relates to confidential business plans (including financial projections, competitive strategy,

 extremely competitively sensitive information, and business or financial models).

        Highly Confidential Material shall be kept confidential by the recipient and shall not be

 given, shown, made available, or communicated in any way to anyone other than the following

 persons:

        (a) attorneys of record in this action and their staff;

        (b) members of the Office of the General Counsel and their staff of the Parties who have

 first signed a Confidentiality Agreement in the form attached as Exhibit A;



                                                   3
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 4 of 12 PageID# 2598




         (c) one person designated by each party as the party elects with a need to know the

 information in connection with alternative dispute resolution proceedings, settlement negotiations,

 discovery, preparation for trial, or trial, and whose assistance is reasonably necessary to assist

 counsel in this action (including an individual party to this action) who has first signed a

 Confidentiality Agreement in the form attached as Exhibit A;

         (d) the author or creator of the information;

         (e) any person identified on the face of the document as having received the document or

 information and/or a pre-litigation recipient of the document;

         (f) experts retained or specially employed for the purposes of this action who have first

 signed a Confidentiality Agreement in the form attached as Exhibit A (this provision includes

 testifying and consulting experts);

         (g) court reporters;

         (h) the Court and its personnel; and

         (i) independent support services, including legal interpreters, computer imaging services,

 jury consultants, and demonstrative exhibit services and who have first signed a Confidentiality

 Agreement in the form attached as Exhibit A.

         6.      Designating Discovery Materials: Confidential and Highly Confidential Material

 must be marked as such either by a stamped legend if it is a document, or on the disk or other

 instrument containing the information. Portions of depositions shall be deemed confidential or

 highly confidential only if they are designated as such when the deposition is taken or within seven

 (7) days after receipt of the transcript. Until seven (7) days after receipt of the transcript, the parties

 shall treat the deposition transcript and testimony as Highly Confidential Material. In the event

 that documents are produced for inspection at the party’s facilities, such documents may be



                                                     4
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 5 of 12 PageID# 2599




 produced for inspection before being marked as Confidential or Highly Confidential Material.

 Once specific documents have been designated for copying, any documents containing

 confidential information will then be marked confidential after copying but before delivery to the

 party who inspected and designated the documents. There will be no waiver of confidentiality by

 the inspection of confidential or documents before they are copied and marked as Confidential or

 Highly Confidential Material pursuant to this procedure. Notwithstanding this presumptive seven

 (7) day time period, all designations in writing of protected testimony shall be concluded no later

 than five (5) days after the close of the discovery period to prevent the designation process from

 interfering with the preparation and timely filing of dispositive motions.

        7.      Inadvertent     Production    of       Privileged,   Work-Product   Protected,    or

 Confidential Information: The mere inadvertent production of Discovery Material which the

 producing party or nonparty contends is privileged or work-product protected, or which the

 producing party inadvertently failed to designate as Confidential or Highly Confidential at the time

 of production, shall not, in and of itself, be deemed a waiver of any privilege, protection, or

 confidentiality, provided that the producing party shall promptly make a specific request (a) for

 the return of the inadvertently-produced privileged or work-product protected material, or (b) for

 the opportunity to designate the confidentiality of undesignated Discovery Materials. In the event

 of a dispute, either party may seek relief from the Court; however, the party or nonparty making

 the inadvertent production shall bear the burden of proving that the Discovery Materials at issue

 should be treated as privileged or work-product protected material, or as Confidential or Highly

 Confidential Material, and that there has not been a waiver. This provision is in addition to the

 protections afforded under Rule 502(b) of the Federal Rules of Evidence regarding the inadvertent

 disclosure of attorney-client privileged information. Moreover, in the event that a waiver of



                                                   5
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 6 of 12 PageID# 2600




 attorney-client privilege has been found due to a disclosure during discovery in this action, this

 provision constitutes a court order pursuant to Rule 502(d) of the Federal Rules of Evidence that

 the waiver is not a waiver in any other federal or state proceeding.

        8.      Challenging a Designation: Each party or non-party that designates information

 or items for protection under this Order must take care to limit any such designation to specific

 material that qualifies under the appropriate standards. A party’s or nonparty’s designation of

 Discovery Materials as Confidential or Highly Confidential Material may be challenged by any

 other party. As part of the meet and confer process, the challenging party shall initiate the dispute

 resolution process by providing written notice of each designation it is challenging and describing

 the basis for each challenge. The Parties shall attempt to resolve each challenge in good faith and

 must meet and confer directly. The party or nonparty making the designation shall bear the burden

 of proving that the Discovery Materials at issue should be treated as Confidential or Highly

 Confidential Material. The parties are encouraged to resolve these disputes without the need for

 intervention by the Court.

        9.      Reproduction Restrictions: There shall be no reproduction of Confidential and

 Highly Confidential Materials except for the purpose of litigating this action. As is reasonably

 necessary for this purpose, copies, excerpts, or summaries of Confidential and Highly Confidential

 Materials may be made and shown or given to those persons authorized pursuant to paragraph 3

 or 4. The recipient of Highly Confidential Material that has been produced in electronic format

 shall not copy or store it on any computer hard drive (except in RAM), or on any computer network

 or networked device, unless access to such information is password-protected, and password

 access is limited to the persons authorized under this Protective Order. For example, this paragraph

 would permit the copying of Confidential and Highly Confidential Materials to be copied to a



                                                  6
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 7 of 12 PageID# 2601




 password-protected computer used by counsel, including a computer connected to a secure

 network that meets industry standards for protecting data.

        10.     Use and Sealing of Own Discovery Materials: A party or nonparty may use its

 own Confidential or Highly Confidential Materials in any way. A party or nonparty may file its

 own Confidential or Highly Confidential Materials under seal. This Protective Order, however,

 does not prospectively authorize sealing of Confidential or Highly Confidential Materials filed in

 the judicial record; rather, a party or nonparty must apply for authorization to file its own

 confidential or Highly Confidential Materials under seal in accordance with the procedures set

 forth in Local Civil Rule 5.

        11.     Use and Sealing of Discovery Materials Produced by Another Party or

 Nonparty: The parties may use any Confidential or Highly Confidential Material produced by

 another party or nonparty as an exhibit or attachment to any motion, or as a deposition exhibit

 provided such use is consistent with paragraphs 3 and 4 of this Protective Order, or as a proposed

 trial exhibit. This Protective Order, however, does not prospectively authorize sealing of

 Confidential or Highly Confidential Materials filed in the judicial record; rather a party or nonparty

 must apply for authorization to file the Protected Information of another party or nonparty under

 seal in accordance with the procedures set forth in Local Civil Rule 5, seeking to have those

 Confidential or Highly Confidential Materials maintained under seal until further order of the

 Court. Even if the filing party believes that the materials subject to the Confidentiality Order are

 not properly classified as confidential or highly confidential, the filing party shall follow the

 Court’s Local Rules of Civil Practice and Procedure for filing under seal; provided, however, that

 the filing in accordance with these Rules shall be wholly without prejudice to the filing party’s

 rights under paragraph 7 of this Protective Order. If any challenge is made to the sealing of



                                                   7
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 8 of 12 PageID# 2602




 materials filed with the Court, the party or nonparty seeking protection shall bear the burden of

 proving that sealing is warranted.

         12.     Use at Deposition or Hearing: If Confidential or Highly Confidential Material is

 used as a deposition exhibit, the party or nonparty who produced it may request that only persons

 authorized under this Protective Order be present for the testimony given regarding that material.

 In the event of a dispute, the party or nonparty seeking to limit attendance at the deposition shall

 bear the burden of seeking relief from the Court. If Confidential or Highly Confidential Material

 is used as a hearing exhibit, any party or nonparty seeking sealing of the judicial record, or closure

 of the hearing, shall bear the burden of seeking relief from the Court.

         13.     Disposition Upon Termination of Action: Upon final termination of this action,

 including all appeals, the parties shall assemble and return all Confidential and Highly Confidential

 Material, together with all copies thereof, to the producing party or nonparty, or destroy that

 material within 15 days of the final termination. Counsel shall be permitted to maintain a copy of

 attorney work product regarding Confidential Material provided counsel continues to do treat such

 attorney work product in confidence.

         14.     Adoption by Nonparty: Counsel for the parties shall serve a true and complete

 copy of this Protective Order on any nonparty on whom a discovery or trial subpoena is served. A

 nonparty may consent to be bound by this Protective Order. The entry of this Protective Order

 upon the stipulation of the parties in no way limits any nonparty from seeking other or further

 relief from the Court.

         15.     Exclusions from this Protective Order: The restrictive disclosure and use

 provisions of this Protective Order shall not apply to any document or information that is, or during

 the litigation, becomes (a) of public record; (b) filed as a public record with the clerk of any federal



                                                    8
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 9 of 12 PageID# 2603




 or state court in other litigation; (c) filed with any federal or state agency, copies of which are

 required by that agency to ‘be freely available in their entirety to the public; or (d) published in

 any other way; provided that such public filing or other publication has not occurred in violation

 of this Protective Order or by violation of any other law.

          16.    Trial: Any use of Confidential or Highly Confidential Material at trial shall be

 governed by a separate agreement or order after more is known about the material and potential

 use at trial.

          17.    Superseding Interim Protective Agreement: This Protective Order shall

 supersede an informal Interim Protective Agreement (dated Feb. 15, 2021) agreed to by the parties

 pending this Protective Order.

          18.    Modification: Each party shall have the right to apply to the Court to modify this

 Protective Order for good cause shown.

          19.    Duration: This Protective Order shall remain in full force and effect until modified

 by further order of the Court, and its terms shall survive the termination of this action unless

 otherwise modified by the Court. The Court shall maintain continuing jurisdiction to enforce this

 Order.



 Entered this ____ day of March, 2021

 Alexandria, Virginia
                                               John F. Anderson
                                               United States Magistrate Judge


                                       WE ASK FOR THIS:

  March 2, 2021

  Respectfully submitted,


                                                  9
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 10 of 12 PageID# 2604




  By:     /s/ Mark L. Krotoski                   By:    /s/ John A. Burlingame
          /s/ J. Kevin Fee
  Mark L. Krotoski (admitted pro hac vice)       John A. Burlingame (VSB No. 32694)
  J. Kevin Fee (VSB No. 88376)                   Squire Patton Boggs (US) LLP
  Jane W. Wise (admitted pro hac vice)           2550 M Street NW
  Rachel E. Fertig (admitted pro hac vice)       Washington DC 20037
  Morgan, Lewis & Bockius LLP                    (202) 626 6871
  1111 Pennsylvania Ave. NW                      john.burlingame@squirepb.com
  Washington, DC 20004-2541
  (202) 739-3000 (telephone)                     David S. Elkins (admitted pro hac vice)
  mark.krotoski@morganlewis.com                  1801 Page Mill Road, Suite 110
  kevin.fee@morganlewis.com                      Palo Alto, California 94304
  jane.wise@morganlewis.com                      (650) 843-3378
  rachel.fertig@morganlewis.com                  david.elkins@squirepb.com

  Thomas Y. Nolan (admitted pro hac vice)        Joseph A. Meckes (admitted pro hac vice)
  1400 Page Mill Road                            Joseph P. Grasser (admitted pro hac vice)
  Palo Alto, CA 94304                            275 Battery Street, 26th floor
  (650) 843-4000 (telephone)                     San Francisco, California 94111
  thomas.nolan@morganlewis.com                   (415) 954-0201
                                                 joseph.meckes@squirepb.com
  Attorneys for Plaintiff and Counterclaimant    joseph.grasser@squirepb.com
  Defendant Center for Workplace Compliance
                                                 Eleanor M. Hagan (admitted pro hac vice)
                                                 4900 Key Tower 127 Public Square
                                                 Cleveland, Ohio 44114
                                                 (216) 479 8500
                                                 eleanor.hagan@squirepb.com

                                                 Attorneys for Defendants and
                                                 Counterclaimants
                                                 Littler Mendelson, P.C. and Theresa Gokturk

                                                 By:     /s/ Robert C. Gill
                                                 Robert C. Gill (VSB No. 26266)
                                                 robert.gill@saul.com
                                                 Ian A. McLin, Esq. (VSB No. 92403)
                                                 Saul Ewing Arnstein & Lehr LLP
                                                 ian.mclin@saul.com
                                                 1919 Pennsylvania Avenue, NW, Suite 550
                                                 Washington, D.C. 20006
                                                 (202) 295-6605 (telephone)

                                                 Attorneys for Defendant and Counterclaimant
                                                 Lance E. Gibbons
                                                10
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 11 of 12 PageID# 2605




                                            EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


  CENTER FOR WORKPLACE COMPLIANCE
  (f/k/a EQUAL EMPLOYMENT ADVISORY
  COUNCIL),
  Plaintiff and Counterclaim Defendant,

  v.                                                           Case No. 1:20-cv-01387-AJT-JFA

  LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
  THERESA GOKTURK (a/k/a CHRIS GOKTURK),
  and DOE DEFENDANTS 1-10, INCLUSIVE,

  Defendants and Counterclaimants..


                             CONFIDENTIALITY AGREEMENT

        The undersigned, having read and understood the Stipulated Protective Order entered in

 this action governing and restricting the use and disclosure of Discovery Material, Confidential

 Material, and Highly Confidential Material (as defined therein), hereby agrees to be bound by the

 terms thereof, and I will use such materials only for the purposes of this case, and I will make no

 use or disclosure of them other than as provided in the Stipulated Protective Order.

        I also agree to submit to the jurisdiction of the United States District Court for the Eastern

 District of Virginia, Alexandria Division, for the purpose of the enforcement of this order.



                                               Name (print):
                                               Business:
                                               Address:


                                               Dated:



                                                 11
Case 1:20-cv-01387-AJT-JFA Document 59 Filed 03/02/21 Page 12 of 12 PageID# 2606




                                      CERTIFICATE OF SERVICE

         I hereby certify that on March 2, 2021, I electronically filed the foregoing document with
 the Clerk of Court using the CM/ECF system, which will send notice of filing to all counsel of
 record:1




                                                          By:         /s/ J. Kevin Fee
                                                                      J. Kevin Fee




 1
  A courtesy copy will be delivered to chambers within twenty-four hours in accordance with the Alexandria
 Division’s chambers-copy rules.

                                                        12
